HOGAN, Presiding Judge.
In this ratemaking case, the Empire District Electric Company (Empire or the Company), a privately-owned utility, sought an add-back of $4,091,895 to its jurisdictional rate base. The sum which Empire sought to add back represents, according to Empire, accumulated deferred taxes created primarily by the use of accelerated depreciation as first authorized by the Revenue Act of 1954, Pub.L.No. 83-591 § 167, 68A Stat 51 (1954), and in lesser part by the Investment (Job Development) Tax Credit deduction first authorized by the Revenue Act of 1962, Pub.L.No. 87-834 (1962). The Commission received testimony and numerous exhibits. Upon the recommendation of its Staff auditors, the Commission treated the deferred tax reserves related to accelerated depreciation for the period 1954 through 1973 as a deduction from rate base and the deferred taxes related to ITC for the period 1963 through 1970 as a deduction from the rate base, except that part of the reserves attributable to the period February 1958 through June 1963. By its Report and Order dated June 17, 1983, the Commission found the Company’s jurisdictional rate base to be $151,963,087 for electric operations, found that Empire’s net operating income requirement was $16,-336,032, and found that the fair value rate of return which would produce this revenue requirement was 10.75 percent, which the Commission found to be fair and reasonable.
Empire timely filed an application for rehearing, the substance of which was that the Commission had ignored its own decision in Re The Empire District Electric Company, Case No. 13,723, 22 PUR 3d 399 (Mo. 1958), wherein the Commission fixed the Company’s elements of cost of service, and that the Commission was, by the force of § 386.490, RSMo 1978, required to regard that case as controlling so far as the add-back is concerned. Empire further contended that the Commission acted contrary to the overwhelming weight of the record evidence, arbitrarily excluded certain evidence, that it would be inimical to public policy not to allow the add-back to its rate base, and the rate of return allowed on the reduced rate base is confiscatory. On July 6,1983, the Commission denied the application for rehearing.
*625The Company thereafter filed a petition for review, as authorized by § 386.510, RSMo 1978, in the Circuit Court of Jasper County. The circuit court affirmed that part of the Commission’s order which excluded accumulated deferred taxes associated with accelerated depreciation during the period 1954 through 1958, and ITC accumulated from July 1, 1963, through December 31, 1970. It reversed that part of the Commission’s order refusing to deduct accumulated taxes allocable to the period July 1, 1963, through December 31, 1973, and remanded the cause to the Commission “for further action not inconsistent herewith.” In effect, the trial court ordered the Commission to add back $3,817,780 to Empire’s rate base at the same rate of return as the other items which make up the capitalized rate base. The Commission thereafter timely appealed to this court. Having carefully reviewed the record at length, we conclude the Commission’s order should be reinstated without modification. The primary principle upon which our decision is based is that a utility’s accounting procedures cannot dictate ratemaking policies. Alabama-Tennessee Natural Gas Company v. Federal Power Commission, 359 F.2d 318, 336 (5th Cir.1966), cert. denied, 385 U.S. 847, 87 S.Ct. 69, 17 L.Ed.2d 78 (1966), reh. denied, 385 U.S. 964, 87 S.Ct. 390, 17 L.Ed.2d 310 (1966). This principle is subject to at least one important exception, which we will note in the course of the opinion.
To step back a moment, we have, of course, been required to consider the jurisdiction of the Circuit Court of Jasper County and the jurisdiction of this court of the appeal. Section 386.510, RSMo 1978, in terms provides that "... the applicant [for review] may apply to the circuit court of the county where the hearing was held or in which the commission has its principal office for a writ of certiorari or review.” (Emphasis ours.) The statute is ambiguous, in a sense, for the language thereof does not specifically address situations in which hearings have been held at more than one place. We find from the record, however, that a formal public hearing was held in Joplin, Missouri, on February 14, 1983, upon order of the Commission. Such being the case, the applicant’s petition for review was properly brought in Jasper County, even though other hearings were conducted at the Commission’s office in Jefferson City. The appeal is properly here. State ex rel. Utility Consumers Council v. Public Service Commission, 562 S.W.2d 688, 692[1] (Mo.App.1978), cert. denied, 439 U.S. 866, 99 S.Ct. 192, 58 L.Ed.2d 177 (1978), and see State ex rel. Case v. Seehorn, 283 Mo. 508, 530, 223 S.W. 664, 670-71 (banc 1920). Further, we note that we review the order entered by the Commission and no deference to the determination of the circuit court is required. State ex rel. Ashcroft v. Public Service Commission, 674 S.W.2d 660, 662 (Mo.App.1984); State ex rel Public Water Supply District No. 8 of Jefferson County v. Public Service Commission, 600 S.W.2d 147, 149[1] (Mo.App.1980).
Our review of the Commission’s Report and Order is limited to a determination whether it is (1) lawful and (2) reasonable. State ex rel. Utility Consumers Council of Missouri, Inc. v. Public Service Commission, 585 S.W.2d 41, 47 (Mo.banc 1979); State ex rel. Gulf Transport Company v. Public Service Commission, 658 S.W.2d 448, 452 (Mo.App.1983). However, the Commission’s order is considered to be pri-ma facie correct and the complaining party carries the burden of making a convincing showing that the Commission’s order is not reasonable or lawful. Section 386.430, RSMo 1978; State ex rel. Utility Consumers Council of Missouri, Inc. v. Public Service Commission, 606 S.W.2d 222, 223 (Mo.App.1980), cert. denied, 450 U.S. 1042, 101 S.Ct. 1761, 68 L.Ed.2d 240 (1981). We agree with Empire’s premise that while we may not substitute our judgment for that of the Commission, we may and should decide if the Commission could reasonably have made its findings and reached its decision by consideration of all the evidence presented. State ex rel. Gulf Transport Company v. Public Service Commission, 658 S.W.2d 448, 452. As a substitute for *626citation of authority, and after this court ordered correction of the Commission’s brief, the Commission has suggested that “The parties before the Commission were in agreement that if tax-timing differences associated with the deferred reserves were accorded tax normalization treatment for ratemaking purposes, then deduction from the rate base is proper, and, conversely, if tax-timing differences involved were treated on a flow-through basis for ratemaking purposes, then deduction of the associated deferred reserves from rate base were not warranted.” We find no such “agreement” in the record at the place cited, and in any case, decisions of administrative agencies, including the Commission, based on their interpretation of the law are matters for the independent judgment of the reviewing court, and are subject to correction when they are erroneous. Daily Record Company v. James, 629 S.W.2d 348, 351 (Mo.banc 1982); State ex rel. Gulf Transportation Company v. Public Service Commission, 658 S.W.2d at 453.
A quotation from an elementary text is appropriate to put the subject matter of the appeal in perspective.
“Under the Revenue Act of 1954, business firms are permitted to adopt accelerated depreciation in calculating taxable income, thereby charging higher depreciation expenses in the early years of the service life of assets than would be allowed under straight line depreciation and lower rates in later years. The effect is to produce lower tax payments with respect to the early years which are offset by increased tax payments in the remaining years. The act [has] posed a problem for the regulatory commissions: should they include, for rate-making purposes, as operating costs the higher income taxes to which utilities would be subject were they to report taxable income on a straight line basis (‘normalization’ method) or should they include only the taxes actually paid (‘flow-through method’) by the utilities?”
C. Phillips, The Regulation of Public Utilities 267-68 (1984) [hereinafter Phillips]. To the extent it is possible to distinguish desirable or required tax accounting principles applicable to regulated utilities from those accounting principles in the context of ratemaking, we forego any discussion of particular accounting systems. Such a discussion is well beyond the scope of this opinion and probably any other opinion of conscionable length.1
The Western District addressed “normalization” and “flow-through” as applied to ratemaking in State ex rel. Utility Consumers Council of Missouri, Inc. v. Public Service Commission, 606 S.W.2d 222. Using an illustrative example taken from the Commission’s brief, our colleagues explained, 606 S.W.2d at 224:
“By ‘normalization,’ which was allowed in the present case, the income tax expense item allowed to be deducted in arriving at cost of service are not the taxes actually paid, but are the amount which would have been paid had the straight line depreciation method been used in figuring the income taxes. For the test year now under examination, the accelerated depreciation method resulted in an income tax deferral of $5,474,678 over the amount which the straight line depreciation method would have produced. This deferred amount was credited to a ‘deferred tax’ reserve. In later years, when the depreciation deduction is less than the straight line method would yield, and the resulting taxes more than the straight line method would have produced, the excess tax will be deducted from the reserve_”
The court then went on to say, 606 S.W.2d at 224:
“The ‘deferred tax reserve,’ to which the deferred amounts are credited, is an unfunded reserve. It creates, while it is in existence, a cost-free addition to capital.... The amount of [the reserve] is *627excluded from the rate base so the rates charged to the ratepayers do not include a return upon the reserved amount. The reserve therefore inures to the benefit of the ratepayers in that the rates do not reflect any cost for the use of the money. This feature provides an immediate benefit to the ratepayers.”
By contrast, the court defined “flow-through” to denote a system of accounting by which the income tax component is the amount of income tax actually paid. 606 S.W.2d at 225.
A similar comparison or contrast between the application of “normalization” and “flow-through” principles to regulated utility rates was made by the Fifth Circuit in Alabama-Tennessee Natural Gas Company v. Federal Power Commission, 359 F.2d at 326-27:
“In the FPC’s ‘rate base-rate of return’ system the ratepayers of a regulated utility pay a rate sufficient to return to the utility the cost of service plus a specified rate of return on the utility’s capital investment ... [w]hen the [accelerated] depreciation is normalized, the ratepayers are charged not the actual income taxes paid but a hypothetical larger figure for the taxes computed as if depreciation were figured on a straight-line basis. The difference between the actual taxes paid and the larger hypothetical amount ... is accumulated in a ‘deferred tax’ account. The funds [represented by] this account are available to the company as working capital free of any charges for interest or dividends. ... Under the flow-through treatment of liberalized depreciation, the ratepayers reimburse the utility for federal income taxes the regulated utility actually pays.”
Yet another description or contrast between “flow-through” and “normalization” accounting procedures as applied to utility ratemaking is found in Colorado Municipal League v. Public Utilities Commission, 198 Col. 217, 597 P.2d 586 (banc 1979), cited by the Western District in State ex rel. Utility Consumers Council of Missouri, Inc. v. Public Service Commission, 606 S.W.2d at 225.2 If those opinions do not adequately reflect the tax accounting principles involved as distinguished from the application of those principles to ratemaking, they convey the general idea.
Having made these preliminary observations, primarily to define the terms “normalization” and “flow-through” and to indicate the legal subject matter of the appeal, we proceed to a consideration on the merits. On the merits, as indicated, Empire has the burden to make a convincing showing that the Commission’s order is not reasonable or lawful. State ex rel. Chicago, Rock Island & Pacific R. Company v. Public Service Commission, 312 S.W.2d 791, 796[3] (Mo.banc 1958); State ex rel. Utility Consumers Council of Missouri, Inc. v. Public Service Commission, 606 S.W.2d at 223. Empire’s brief is no model of clarity. The single point articulated is that “[t]he Circuit Court of Jasper County, Missouri, did not err in reversing the Commission’s Report and Order of June 17, 1983, as said order is unlawful and unreasonable and unsupported by competent and substantial evidence upon the whole record....” Then, as previously noted, the Company asserts that the Commission’s finding that no report and order determining the Company’s cost of service is erroneous in that a report and order does exist; it further contradicts, upon the basis of several administrative reports, the Commission’s finding that it was impossible to de*628termine whether Empire was flowing-through tax timing differences as contrary to the competent and substantial evidence. The form of the Commission’s finding is also attacked in subpoint C. It is further contended that it would be inimical to public policy to prohibit the correction of past errors in the ratemaking process. The Company also asserts that the rate of return is confiscatory.
It would be simple — and probably sufficient — to dismiss a number of these contentions without much consideration. For example, the first subpoint might be answered simply by saying that the cost of service is but one consideration in the determination of the reasonableness of the rate, as was held in Shepherd v. City of Wentzville, 645 S.W.2d 130, 133 (Mo.App.1982). It is in any event a sufficient answer to subpoint C, which complains of the form of the Commission’s finding, to say that its findings, taken as a whole, are sufficiently definite and certain in the circumstances of the case. As noted in Glasnapp v. State Banking Board, 545 S.W.2d 382, 386 (Mo.App.1976), the zone of propriety between the extremes of mere conclusion and undue particularity has never been accurately defined. The finding — on one issue — that the Commission could not ascertain what method of accounting was being used from the Company’s books of account is as much as the Commission needed to state, and the balance of its finding may be disregarded as surplusage.
It is true, of course, that reviewing courts ordinarily consider appeals on the basis of the issues presented by the appellant. State v. Division 1287 of Amalgamated Ass’n of Street, Electric Ry., and Motor Coach Employees of America, 361 S.W.2d 33, 44[4] (Mo.banc 1962), rev’d on other grounds 374 U.S. 74, 83 S.Ct. 1657, 10 L.Ed.2d 763 (1963), reh. denied, 375 U.S. 870, 84 S.Ct. 29, 11 L.Ed.2d 100 (1963). In this case, it is neither expedient nor desirable to do so. We therefore confine our attention to the dispositive issues on appeal, which are: 1) Did Empire establish that at all times in question it used a flow-through method of accounting, and 2) assuming it did, is there any principle of law which required the Commission to add back the “accumulated deferred taxes” to the rate base? In our view the answer to both questions is negative: No.
In connection with the first point, it must be understood that Empire filed revised tariffs seeking increased rates for its Missouri electric service on July 30, 1982. On August 20, 1982, the Commission suspended the revised rate schedules from August 1982 to June 28,1983. Various industrial consumers were permitted to intervene and a public hearing was held at Joplin. The Commission proposed and both it and the Company initially utilized a test year period ending October 31,1982, updated through December 31, 1982, to determine the rate base. On February 28, 1983, a prehearing conference was held and on March 21,1983, further hearings were commenced. At this time, Mr. Hunter, the Director of Financial and Regulatory Accounting Service, filed supplemental testimony, stating that “After the filing of the minimum filing requirements, ... it was discovered the Company had overstated the deferred income taxes and investment tax credits deducted from its rate base.”
The Company then produced an expert witness, Mr. Wilson, who was an accountant. His expertise is to be conceded. The change he proposed was stated thus: “Empire’s Missouri rate base for the test period ... is understated by approximately $4,092,000. Of this total amount, approximately $3,479,500 is applicable to pre-1974 deferred income taxes and $612,500 is applicable to pre-1971 investment tax credits. None of the $4,092,000 should have been deducted from Missouri rate base as was inadvertently done by the Company....”
Mr. Wilson went on to explain that Empire had “consistently deferred investment tax credits and liberalized depreciation on its books and accounting records under the FPC/FERA Uniform System of Accounts. That is, Empire normalized investment tax credits and liberalized depreciation for accounting purposes and at the time of its *629filing, Empire believed that Missouri rates had always been based upon such tax normalization. However, it was discovered after the Company’s original filing, that this was not the case and that the Company had deducted from rate base deferred taxes for the years 1954-1973 which it should not have because those deferred taxes had never been charged through rates.” It is evident from this testimony that in order to justify the massive add-back it sought, Empire undertook to, and did, convert the hearing from a “future period” (test year) determination of the deferred-tax component to a combined “historical-future period” covering the years 1954 to 1973. The Staff of the Commission protested, but the Commission allowed the Company to develop its past treatment of accelerated depreciation. For this reason, we have referred to the Company’s proposed increase in rate base as an “add-back.” Empire sought to increase its rate base retrospectively.
The Company did not produce any of its original records; in the circumstances it was probably impossible to do so. Both the Company and the Commission relied primarily on the testimony of experts to establish what the records would show. The proper function of an evidentiary hearing on proposed increased rates is to permit the Commission to ascertain the facts upon which to base its judgment in arriving at a fair value rate base. State ex rel. Joplin Water Works Company v. Public Service Commission, 495 S.W.2d 443, 445 (Mo.1973). There are a number of cases, including at least two from our own jurisdiction, indicating that a properly qualified accountant may testify what records and books of account show. See Bauman v. Centex Corp., 611 F.2d 1115, 1120[10] (5th Cir.1980); Benz v. Powell, 338 Mo. 1032, 1038-39, 93 S.W.2d 877, 880[5, 6] (1936); State ex rel. Sullivan County v. Maryland Casualty Co., 334 Mo. 259, 265, 66 S.W.2d 537, 539[4, 5] (1933); Parkview General Hospital, Inc. v. Ashmore, 462 S.W.2d 360, 365-66 (Tex.Civ.App.1971). However, the Commission, as a trier of fact, was not obliged to give one expert’s testimony greater weight than that of another. Scanlon v. Kansas City, 325 Mo. 125, 149-50, 28 S.W.2d 84, 95[15, 16] (banc 1930); Busch & Latta Painting v. State Highway Commission, 597 S.W.2d 189, 203[15] (Mo.App.1980); State v. Jordan, 532 S.W.2d 776, 781[2] (Mo.App.1975); Hotchner v. Liebowits, 341 S.W.2d 319, 328[11] (Mo.App.1960). Mr. Wilson was admittedly an expert and he had at some time participated in an audit of the Company’s records. He testified at length concerning the Company’s books of account; the thrust of his testimony was that from 1954 to 1973, the Company had always used the flow-through method of accounting in rate-making. However, in testimony given on March 25, 1983, Mr. Wilson was asked the following questions:
“Q. Well, if I or any other accountant were to currently go to the Empire District Electric Company’s headquarters office and audit the books, would there be some place in those books written out where the tax timing differences would be obvious; that is, that there is — due to ratemaking, there are benefits being flowed through directly to the ratepayer; whereas, for tax purposes, there is a deferred tax reserve?
A. As far as the books and records, in response to your question, today if you were to go and look at those books — and I want to qualify that looking at them today — a person looking at them today cannot take their eyes today and look back in history and apply the same standards.”
******
Several other questions were put, and the examiner finally concluded:
“Q. So there is no real documented place on the company’s books in any way that this Commission can look to as concerns the direct question of flow-through during the ’50s and ’60s as concerns this issue?
A. Not — that’s correct, not for rate-making purposes, no.” (Emphasis added.)
*630The Staff accountants’ evidence, which amounted to a recommendation that the Commission add back $202,115 to the Company’s rate base, appears to have been based on extrapolations from examination of the Company’s records. Mr. Schwieter-man testified he concluded the Company’s add-back was based on a 1958 rate order, but the Company filed tariffs in 1963 to reduce revenues by $300,000. This reduction was permitted without a hearing, effective July 1,1963. The staff accountants were unable to determine, for lack of correspondence or work papers, whether deferred taxes or deferred investment tax credits were included in determining rates in the 1963 order. We need not recite the whole administrative record; what we have said demonstrates that there was a substantial evidentiary basis for the Commission’s conclusion that “the real question of whether Empire was flowing through tax timing differences for ratemaking purposes is impossible to determine....”
Again, as we noted, Empire also advances an argument based on the continued force of the 1958 ratemaking order. Section 386.490.3, RSMo, states in terms “Every order or decision of the Commission ... shall continue in force either for a period which may be designated therein or until changed or abrogated by the commission. ...” The substance of this argument is that because there was no express, written order terminating the 1958 order, it therefore must have remained in force. Empire points out that between 1963 and 1968, it was allowed several other rate changes without a formal report and order rescinding it. Perhaps this is a logical assumption. The Commission was not bound to accept it as proof that Empire had at all times used flow-through accounting for the purposes of Missouri ratemaking, when the Company’s books did not show as much. We may not substitute our judgment for that of the Commission.
This brings us to the second inquiry: Is there any principle of law which required the Commission to add back the sum of $4,091,895? As indicated, we believe the answer is “No,” subject to a possible exception not shown by the record.
There is a line of cases, decided before and after enactment of the Tax Reform Act of 1969 (which modified the Revenue Act of 1954), which hold directly or by clear implication that a regulatory agency may fix rates without regard to the utility’s accounting system. Alabama-Tennessee Natural Gas Company v. Federal Power Commission, 359 F.2d at 336; In re Hawaii Electric Light Company, Inc., 690 P.2d 274, 278[7] (Haw.1984); Kansas Power & Light Company v. State Corporation Commission, 5 Kan.App.2d 514, 620 P.2d 329, 339[11] (1981); New England Telephone and Telegraph Company v. Public Utilities Commission, 390 A.2d 8, 23[5] (Me.1978); State ex rel. Allain v. Mississippi Public Service Commission, 435 So.2d 608, 616 (Miss.1983); Pennsylvania Power & Light Company, 10 Pa.Commw 328, 811 A.2d 151, 157 (1973). Our Supreme Court indicated as much in State ex rel. Hotel Continental v. Burton, 334 S.W.2d 75, 80[4] (Mo.1960). Empire, in the “statement of facts” part of its brief, asserts that the Tax Reform Act of 1969 required regulatory agencies to normalize, for ratemaking purposes, “tax-timing” differences associated with liberalized depreciation if the utility was to continue to do so. To the contrary, the regulated utility industry and this court understand that in Federal Power Commission v. Memphis Light, Gas and Water Division, 411 U.S. 458, 93 S.Ct. 1723, 36 L.Ed.2d 426 (1973), the United States Supreme Court held that § 167(1) of the Internal Revenue Code did not limit the discretion of the Federal Power Commission (now the Federal Energy Regulatory Commission) to approve either normalization or flow-through accounting. See “Progress of Regulation,” 105 Pub. Util.Fort. 49, May 8, 1980. By implication, this ruling extends to state regulatory agencies. The Supreme Court did not address regulatory treatment of accelerated depreciation except to order the cause remanded to the FPC.
*631It may be that if, after enactment of the Tax Reform Act of 1969, a regulated utility elected to use the normalization method of accounting, its eligibility to utilize accelerated depreciation with respect to certain classes of property may be jeopardized if the rate base is not calculated in accordance with Treas.Reg. 1.16T(1)-1(h)(6), T.D. 7315, 39 F.R. 20195a (1974). There is authority which suggests as much, Pennsylvania Electric Company v. Pennsylvania Public Utility Commission, 53 Pa.Commw 186, 417 A.2d 819 (1980); Comment, supra, 105 Pub.Util.Fort. 49. And, we suppose that any ratemaking order which would jeopardize a public utility’s eligibility to utilize accelerated depreciation as permitted by 26 U.S.C.A. § 167(1) would be “unreasonable.” However, depreciation allowances for regulated utilities have been changed several times since the enactment of the Tax Reform Act of 1969. Moreover, the record before us does not positively demonstrate that Empire ever elected to utilize the normalization accounting method as to all its property. Mr. Wilson cited the Treasury Regulation to the Commission and indicated at one point that Empire had “consistently” normalized investment tax and liberalized depreciation for accounting purposes. But in other testimony, Mr. Wilson stated:
“A. ... I am not familiar precisely with the various state commissions and the FERC as to .what they’re requiring the company to do in regard to the accelerated cost recovery system that came into effect just recently. But I believe there are some timing differences that are [now] being flowed through.
Q. Well, let’s relate the questions specifically to Missouri.
A. I believe that to be the case, yes, there are some [tax] timing differences that are being flowed through.”
******
Tax-timing differences which are being flowed-through cannot be said to have been normalized. Mr. Wilson’s testimony is not necessarily contradictory, but it does not establish complete normalization, either.
Moreover, Treas.Reg. 1.167(l)-l(h)(6) (1974), did not in any case contemplate a wholesale add-back to the taxpayer’s rate base at the same rate of return as all other items included therein. Most regulatory agencies have either deducted deferred taxes from rate base or included them in the utility’s capitalization at no cost. Phillips, op.cit. at p. 273. The regulation as updated does not prohibit deduction or treatment of deferred taxes as zero-cost capital; it merely puts a cap on the amount which may be deducted. Hahn & Aliff, op. cit. § 17.04, p. 17-36. The application of the interpretative Treasury Regulation cited was simply mentioned before the Commission, and as far as we can ascertain, the rate base calculation does not violate the IRS’s command. If it does, that infirmity has not been briefed and we cannot become advocates for Empire and inquire of our own motion. We may add that we do not believe deferred taxes and ITC credits belong in the same category for accounting or ratemaking purposes, State ex rel. Utility Consumers Council of Missouri, Inc. v. Public Service Commission, 606 S.W.2d at 226, but Empire has considered them as being very similar and again we have no obligation to develop the subject sua sponte.
Upon the record presented, we conclude the Commission had the right to fix the rate base without regard to Empire’s accounting practices. In the event IRS disagrees through one of its letter rulings, Empire has a remedy available.
Another argument stated but not really developed by Empire is that the rate of return is confiscatory. Review of such a contention would require consideration of all the elements of the rate base and the assignment of error is not particularized. The burden is on Empire to show that the rate of return allowed is not just and reasonable. It has failed to discharge that burden.
On the record presented, we affirm the judgment of the Commission; the cause is reversed and remanded with instructions to the Circuit Court to enter an order affirm*632ing the Commission’s order and to assist the Commission in enforcing any contingent refund order it may have entered.
PREWITT, C.J., concurs.
CROW, J., concurs in separate concurring opinion.
MAUS, J., dissents.

. For a general discussion, see R. Hahn and G. Aliff, Accounting for Public Utilities, Chapter 17 (1984) [hereinafter Hahn & Aliff].


. We have paraphrased the language of the Filth Circuit’s opinion simply because the "normalization" process was disparaged. The court seemed to accept the views of James C. Bon-bright, who was a staunch critic of normalization. See Alabama-Tennessee Natural Gas Company v. Federal Power Commission, 359 F.2d at 327, n. 15. We are in cordial agreement with the Western District’s view that the normalization of taxes in utility ratemaking is at present widely accepted. State ex rel. Utility Consumers Council of Missouri, Inc. v. Public Service Commission, 606 S.W.2d at 225. See also Hahn & Aliff § 17.02[7], where the arguments for normalization as an accounting procedure are summarized.